DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Gamberdell on April 29, 2022.
The application has been amended as follows: 
In claim 1, line 10: “the strainer inset” is replaced with “the strainer insert”.

Response to Arguments
The Amendments to the Specification submitted on April 4, 2022 overcome the objections to the specification and drawings. The Amendments to the Claims submitted on April 4, 2022 overcome the claim objections and the rejections under 35 U.S.C. § 112(b). Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 recites the limitation "the plurality of standoffs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a plurality of standoffs.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LaRue et al. (U.S. 7,921,992) in view of Knight (U.S. Pat. 8,474,610).
With respect to claim 1, LaRue discloses a nesting product packaging system (container 3300, Fig. 40), comprising: a product container (annotated Fig. 40 below) comprising four sides (Fig. 35) and a bottom (annotated Fig. 40) defining a container volume (annotated Fig. 40) and a strainer insert (annotated Fig. 40) disposed within the container volume (annotated Fig. 40), the strainer insert (annotated Fig. 40) comprising a perimeter flange (annotated Fig. 40) and defining a drainage volume (annotated Fig. 40) between the strainer insert and the product container bottom (see Fig. 40); the strainer insert further comprising a nesting pitch reduction channel (annotated Fig. 40), the nesting pitch reduction channel configured to: receive a drain channel bottom (annotated Fig. 40) of a nested strainer insert and product container pair (nesting pitch reduction channel is capable of receiving a drain channel bottom of a nested strainer insert/product container pair, see e.g., Fig. 40); and reduce a nesting pitch of the nested strainer insert and product container pair (nesting pitch reduction channel is capable of reducing a nesting pitch of nested strainer insert/product container pair, see e.g., Fig. 40).

    PNG
    media_image1.png
    744
    587
    media_image1.png
    Greyscale

LaRue Annotated Figure 40
LaRue does not disclose a strainer detent formed in at least one of the four sides, the strainer detent comprising a detent sidewall defining a retention angle wherein the perimeter flange of the strainer insert is coupled to the strainer detent such that the perimeter flange is impeded from uncoupling from the strainer detent by the detent sidewall.
Knight teaches a container for holding produce having an insert that fits within the container and forms a reservoir below the insert for catching liquid from the produce (see Abstract). Knight teaches a plurality of detents 38 formed in a side wall of the container (col. 3, ll. 24-31). Knight teaches that the detents 38 are wedge shaped and have sloped upper and lower surfaces 41, 39 that are designed to capture a flange of the insert (col. 3, ll. 24-31). Knight teaches that the detent forms a retention angle comprising an acute angle (Annotated Fig. 3A, below) Knight further teaches that the detents secure the insert 14, which prevents the insert 14 from falling out or becoming dislodged when the container is tilted (col. 4, ll. 1-4). 

    PNG
    media_image2.png
    307
    420
    media_image2.png
    Greyscale

Knight Annotated Figure 3A
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaRue to have a strainer detent in at least one sidewall, the detent having a detent sidewall defining a retention angle, and the perimeter of the flange coupled to the strainer detent such that the perimeter flange is impeded from uncoupling from the strainer detent as disclosed by Knight for the purpose of preventing the insert of LaRue from falling out or becoming dislodged when the container is tilted, as recognized by Knight (col. 4, ll. 1-4).
With respect to claim 2, LaRue further discloses a lid (product container flange couples to a lid, col. 16, ll. 38-41) coupled to cover the container volume of the product container (Fig. 40).
With respect to claim 3, LaRue further discloses the container volume of the product container is configured to hold a product.
With respect to claim 4, LaRue further discloses the product comprises a fresh-cut fruit product (container 3300 is capable of holding a fresh-cut fruit product).
With respect to claim 5, LaRue further discloses the drainage volume is configured to hold liquid that bleeds from the product.
With respect to claim 6, LaRue as modified by Knight already includes the retention angle comprises an acute angle (Knight, see annotated Fig. 3A above).
With respect to claim 8, LaRue further discloses the strainer insert (Annotated Fig. 40) comprises a plurality of drain holes extending therethrough (apertures extend through the strainer insert, see e.g., col. 18, lines 46-51).
With respect to claim 9, LaRue further discloses the strainer insert (annotated Fig. 40) comprises anPage 21 of 23 SG01-001-01 AP 01-24-20.doeinner bevel (annotated Fig. 40) formed at an angle equivalent to an angle formed on the bottom of the product container (annotated Fig. 40).
With respect to claim 12, LaRue as modified by Knight already includes the strainer detent comprises a detent floor (Knight, see annotated Fig. 3A above) and the retention angle is defined between the detent sidewall and the detent floor (Knight, see annotated Fig. 3A above).
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LaRue et al. (U.S. 7,921,992) in view of Knight (U.S. Pat. 8,474,610) and in further view of Swett (U.S. 3,698,783) 
With respect to claim 7, LaRue as modified by Knight already includes the strainer detent further comprises a detent floor (Knight, see annotated Fig. 3A above) and the perimeter flange is impeded from uncoupling from the strainer detent by the detent sidewall (Knight, detents 38 hold the strainer insert in place, col. 3, ll. 65-67, col. 4, ll. 1-4).
LaRue in view of Knight does not disclose the perimeter flange comprises at least two cutouts defining a perimeter tab that rests on the detent floor.
Swett teaches a storage container for produce having a strainer insert (tray 13) that defines a drainage volume between the strainer insert and the container bottom (Fig. 2). Swett teaches that the strainer insert (tray 13) has a perimeter flange (Fig. 1) having cutouts (recessed areas 32, Fig. 1) that define a perimeter tab (tab adjacent recessed area 32, Fig. 1). Swett further teaches a de-nesting feature (recessed area 32 and peripheral lip 26) adjacent the perimeter flange (Fig. 1). Swett teaches that these features enable a user to easily grasp the strainer insert for removal from the container without emptying the container or inverting the container (col. 2, ll. 17-25). Swett teaches a plurality of standoffs (flanges 27) protrude from a bottom of the strainer insert (Fig. 2). Swett teaches that the plurality of standoffs (flanges 27) support the strainer insert elevated above the container bottom to allow liquid to drain into the drainage volume between the strainer insert and the container bottom (col. 2, ll. 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nesting product packaging system of LaRue/Knight to have at least two cutouts defining a perimeter tab and a de-nesting feature as taught by Swett for the purpose of enabling a user to easily remove the tray from the container, as recognized by Swett (col. 2, ll. 17-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nesting product packaging system of LaRue/Knight to have a plurality of standoffs protrude from an underside of the strainer as taught by Swett for the purpose of supporting the strainer insert above the container base as recognized by Swett (col. 2, ll. 2-9).
With respect to claim 10, the claim is rejected the same way as detailed in the rejection of Claim 7, above. Note that LaRue/Knight as modified by Swett above already includes the strainer insert further comprises a de-nesting feature (Swett, recessed area 32 and peripheral lip 26 enable user to remove tray from container, col. 2, ll. 17-19) disposed adjacent to the perimeter flange (Swett, Fig. 1).
With respect to claim 11, the claim is rejected the same way as detailed in the rejection of Claim 7, above. Note that LaRue/Knight as modified by Swett already includes a plurality of standoffs (Swett, flanges 27, Fig. 2) protrude from an underside of the strainer (Swett, Fig. 2).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
LaRue as modified by Knight discloses the nesting product packaging system of claim 1, as discussed above. However, neither LaRue nor Knight teach or suggest the nesting pitch reduction has an outer nesting surface positioned to engage with a lower portion of the container. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaRue and/or Knight to have such an arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.E.P./Examiner, Art Unit 3733/VALENTIN NEACSU/Primary Examiner, Art Unit 3731